[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                      ________________________                JULY 20, 2009
                                                           THOMAS K. KAHN
                             No. 08-15653                        CLERK
                         Non-Argument Calendar
                       ________________________

                    D. C. Docket No. 99-00521-CR-SH

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

ROBERTO ALEMAN,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (July 20, 2009)

Before BIRCH, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Roberto Aleman, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for a reduced sentence under 18 U.S.C. § 3582(c)(2)

based on Amendments 599 and 706 to the Sentencing Guidelines. On appeal,

Aleman argues that the district court erred by denying his § 3582(c)(2) motion

because his Guidelines range was subsequently lowered by Amendment 706.

      We review a district court’s decision whether to reduce a sentence under

§ 3582(c)(2) for abuse of discretion and its conclusions regarding the scope of its

legal authority de novo. United States v. Williams, 549 F.3d 1337, 1338 (11th

Cir. 2008). A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a Guidelines

range that has been lowered subsequently by the Sentencing Commission. 18

U.S.C. § 3582(c)(2).

      Aleman was sentenced as a career offender under § 4B1.1, so the district

court lacked authority to reduce his sentence under § 3582(c)(2) based on

Amendment 706. See United States v. Moore, 541 F.3d 1323, 1330 (11th Cir.

2008), cert. denied, 129 S. Ct. 965, and 129 S. Ct. 1601 (2009). Additionally,

Aleman abandoned any claim under § 3582(c)(2) motion based on Amendment




                                         2
599 by failing to raise the issue in his initial brief on appeal.1 See United States v.

Thomas, 242 F.3d 1028, 1033 (11th Cir. 2001) (noting that an appellant abandons

an issue by failing to raise it in his initial brief). Accordingly, we affirm.

       AFFIRMED.




       1
         Even if Aleman had not abandoned this claim, the district court did not err in denying
his § 3582(c)(2) motion on the basis of Amendment 599. See United States v. Armstrong, 347
F.3d 905, 908 (11th Cir. 2003).

                                                3